  Case 2:18-cv-00504-CW Document 22 Filed 04/06/21 PageID.527 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH



 ALPINE SECURITIES CORPORATION, a
 Utah corporation, and SCOTTSDALE
 CAPITAL ADVISORS, an Arizona                               ORDER TO SHOW CAUSE
 corporation,

                PLAINTIFFS,                               Case No.: 2:18-cv-00504
                                                          Judge: Clark Waddoups
 v.

 SECURITIES AND EXCHANGE
 COMMISSION,

                DEFENDANT.



                                           Background

       On June 5, 2017, in the Southern District of New York, the United States Securities and

Exchange Commission (SEC) filed a Complaint against Alpine Securities Commission (Alpine).

(S.D.N.Y. 1:17-cv-4179, ECF No. 1.) The SEC alleged that “Alpine failed to comply with the

reporting, recordkeeping, and record retention requirements of FinCEN’s regulations

implementing the BSA, Chapter x of title 31 of the Code of Federal Regulations, which, among

other things, require broker-dealers to ‘implement and maintain an anti-money laundering

program that complies with the rules, regulations, or requirements of its self-regulatory

organization governing such programs’ . . . and that a broker-dealer, such as Alpine, must file

SARs with FinCEN” “[i]n violation of Exchange Act 17(a) and Rule 17a-8.” (S.D.N.Y. 1:17-cv-

4179, ECF No. 1 at 19.)
  Case 2:18-cv-00504-CW Document 22 Filed 04/06/21 PageID.528 Page 2 of 3




        On June 22, 2018 Alpine filed a Complaint in this District, seeking, among other things,

“a judgment from this Court declaring that . . . the SEC violated the APA, RFA and the

Exchange Act, and acted arbitrarily and capriciously, by taking agency action in excess of

statutory authority and limitations (acting ultra vires), and without observance of procedures

required by law, through its attempts to secretly expand Rule 17a-8 to incorporate the SAR

provisions of the BSA and to maintain civil enforcement actions predicated on purported

violations of the SAR provisions of the BSA.” (ECF No. 2 at 34–35.)

        On July 3, 2018, the SEC filed a Motion for Stay of Proceedings “while the U.S. District

Court for the Southern District of New York decides whether to enjoin Plaintiffs Alpine

Securities Corporation and Scottsdale Capital Advisors from prosecuting this suit.” (ECF No. 15

at 1–2.)

        On July 11, 2018, the SEC filed a Reply in support of its Motion, informing the court that

the “SDNY [district court] granted the [SEC’s] motion and enjoined Alpine . . . from litigating

this action until any appeal(s) from the eventual final judgment in that case have been exhausted

. . . .” (ECF No. 18 at 2.) In support, the SEC attached a copy of the SDNY District Court’s

order. (ECF No. 18-1.) That Order provided that Alpine was “enjoined from litigating” this case

in the District of Utah and provided that “[t]his injunction shall be dissolved after the conclusion

of any appeal from the entry of final judgment in this action.” (ECF No. 18-1 at 1.) The Order

also described Alpine’s suit in this district “as a transparent attempt to relitigate rulings in [the

New York] action unfavorable to Alpine.” (ECF No. 18-1 at 4.)

        On October 9, 2019, the SDNY District Court entered Permanent Injunction and Final

Judgment Against Alpine. (S.D.N.Y. 1:17-cv-4179, ECF No. 241.) That Order “permanently




                                                   2
  Case 2:18-cv-00504-CW Document 22 Filed 04/06/21 PageID.529 Page 3 of 3




restrained and enjoined [Alpine] from violating Section 17 of the Exchange Act . . . and Rule

17a-8 . . . .” (S.D.N.Y. 1:17-cv-4179, ECF No. 241 at 1.) Alpine was also ordered to pay “a civil

penalty in the amount of $12,000,000 to the [SEC] . . . .” (S.D.N.Y. 1:17-cv-4179, ECF No. 241

at 2.)

         On December 4, 2020, the Second Circuit issued a decision affirming the judgment of the

district court. United States Sec. & Exch. Comm’n v. Alpine Sec. Corp., 982 F.3d 68, 73 (2d Cir.

2020) (“For the reasons the follow, we AFFIRM the judgment of the district court.”). The

Second Circuit held that (I) “[t]he SEC Has Authority to Enforce Section 17(a) of the Exchange

Act Through This Civil Action,” (II) “Rule 17a-8, Which Requires Compliance with BSA

Requirements, Is a Reasonable Interpretation of Section 17(a) of the Exchange Act,” (III) “Rule

17a-8 Does Not Violate the Administrative Procedure Act,” (IV) “[t]he District Court Did Not

Err in Granting Summary Judgment with Respect to the SARs,” and (V) “[i]n Imposing the Civil

Penalty, the District Court Did Not Abuse Its Discretion.” Alpine, F.3d at 76, 77, 80, 83, and 85.

                                               Order

    I.      On or before April 16, 2021, Alpine is ordered to show cause as to why this case

            should not be dismissed for failure to prosecute.

            DATED this 6th day of April, 2021.




                                              BY THE COURT:



                                              CLARK WADDOUPS
                                              United States District Judge



                                                 3
